658 So. 2d 1232 (1995)
Thelonious W. KIRBY, Appellant,
v.
STATE of Florida, Appellee.
No. 94-4092.
District Court of Appeal of Florida, First District.
August 17, 1995.
Nancy A. Daniels, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Giselle Lylen Rivera, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
The trial court erred in imposing public defender fees without giving Thelonious Kirby notice of the amount of the fees imposed, as well as notice of the right to a hearing to contest that amount, as required under section 27.56(7), Florida Statutes (1993), and Florida Rule of Criminal Procedure 3.720(d)(1). See Wright v. State, 654 So. 2d 252 (Fla. 1st DCA 1995); L.A.D. v. State, 616 So. 2d 106 (Fla. 1st DCA), rev. denied, 624 So. 2d 268 (Fla. 1993); Buiey v. State, 583 So. 2d 384 (Fla. 1st DCA 1991). Accordingly, we REVERSE the imposition of the fees and remand to allow Kirby notice and opportunity to be heard on the amount of the fee. The judgment and sentence is AFFIRMED in all other respects.
ERVIN, WOLF and LAWRENCE, JJ., concur.